DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 2, 7 and 17.
Cancelled: 1.
Pending: 2-21.
IDS
Applicant’s IDS(s) submitted on 06/21/2021, 10/13/2021 and 10/13/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claim(s) 2 and 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-3 of U.S. Patent No. 11,222,690 B2 (“690 Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other as disclosed in the table below.
Instant Application Claim(s)
‘690 Claim(s)
2. A memory structure comprising: multiple two-transistor (2T) memory cells, each of the multiple 2T memory cells including: a p-channel field effect transistor (PFET) including a charge storage node and a read channel portion; an n-channel field effect transistor (NFET) including a write channel portion, wherein the write channel portion is directly coupled to the charge storage node of the PFET; a single bit line pair coupled to the read channel portion of the PFET; and a single access line structured to activate both the read channel portion of the PFET and the write channel portion of the NFET.
1. An apparatus comprising: multiple levels of two-transistor (2T) memory cells vertically arranged above a substrate, wherein each 2T memory cell includes: a charge storage transistor and a write transistor, wherein a source or drain region of the write transistor is directly coupled to a charge storage structure of the charge storage transistor; a vertically extending access line disposed to gate both the charge storage transistor and the write transistor of 2T memory cells in multiple respective levels of the multiple vertically arranged levels, wherein the vertically extending access line is operable for performing both write operations and read operations of each of the 2T memory cells to which it is coupled; and a single bit line pair coupled to multiple 2T memory cells in a respective level, and operable for performing both write operations and read operations of each of the 2T memory cells to which it is coupled.

2. The apparatus of claim 1, wherein the write transistor includes a write channel portion and the charge storage transistor includes a read channel portion separate from the write channel portion, the read channel portion coupled between bit lines of the single bit line pair; and wherein a threshold voltage of the write channel portion is greater than a threshold voltage of the read channel portion.

3. The apparatus of claim 2, wherein the vertically extending access line overlaps both the write channel portion and the separate read channel portion of each of the 2T memory cells to which it is coupled.

17. A memory device comprising:
a two-transistor memory cell including: a p-channel field effect transistor including a charge storage node and a read channel portion; and an n-channel field effect transistor including a write channel portion coupled to the charge storage node; a first data line coupled to the read channel portion; a second data line coupled to the read channel portion; and
an access line forming a gate of the p-channel field effect transistor to activate the read channel portion in a first memory operation, and forming a gate of the n-channel field effect transistor to activate the write channel portion in a second memory operation.
1. An apparatus comprising: multiple levels of two-transistor (2T) memory cells vertically arranged above a substrate, wherein each 2T memory cell includes: a charge storage transistor and a write transistor, wherein a source or drain region of the write transistor is directly coupled to a charge storage structure of the charge storage transistor; a vertically extending access line disposed to gate both the charge storage transistor and the write transistor of 2T memory cells in multiple respective levels of the multiple vertically arranged levels, wherein the vertically extending access line is operable for performing both write operations and read operations of each of the 2T memory cells to which it is coupled; and a single bit line pair coupled to multiple 2T memory cells in a respective level, and operable for performing both write operations and read operations of each of the 2T memory cells to which it is coupled.


2. The apparatus of claim 1, wherein the write transistor includes a write channel portion and the charge storage transistor includes a read channel portion separate from the write channel portion, the read channel portion coupled between bit lines of the single bit line pair; and wherein a threshold voltage of the write channel portion is greater than a threshold voltage of the read channel portion.



Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over ISHII (US 7009243 B2).

    PNG
    media_image1.png
    551
    879
    media_image1.png
    Greyscale

Re: Independent Claim 17 (New), ISHII discloses a memory device (refer to ISHII Fig. 7 above) comprising:
a two-transistor memory cell (e.g. ISHII Fig. 7: MC1) including:
a p-channel field effect transistor including a charge storage node and a read channel portion (e.g. ISHII Fig. 7: 1); and
an n-channel field effect transistor including a write channel portion coupled to the charge storage node (e.g. ISHII Fig. 7: 2);
a first data line coupled to the read channel portion (e.g. ISHII Fig. 7: DR1);
a second data line coupled to the read channel portion (e.g. ISHII Fig. 7: DW1); and
an access line (e.g. ISHII Fig. 7: WL1) forming a gate of the p-channel field effect transistor to activate the read channel portion in a first memory operation, and forming a gate of the n-channel field effect transistor to activate the write channel portion in a second memory operation (e.g. ISHII Fig. 7, Table 1 and col. 13, line 64 thru col. 14 line 41 disclose memory cell access for read and write operations).
While ISHII does not explicitly disclose type of transistors in figure 7, ISHII discloses in figure 1 and column 10 as shown above that transistors M1 and M2 can have either of the p-type and n-type polarity. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that transistor 1 can be p-channel transistor and transistor 2 can be n-channel transistor (see e.g. col. 10, ll. 7-14).

Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
NAIKI (US 5753946 A) discloses a ferroelectric nonvolatile semiconductor memory using a ferroelectric film as a dielectric film between a floating gate and a control gate, wherein a write switching transistor is provided between the floating gate and the bit line so as to enable the application of any voltage to the ferroelectric film using the voltage applied to the control gate and the voltage applied to the bit line and thereby enabling writing by a low voltage.

Allowable Subject Matter
Claims 7-16 are allowed. 

Re: Independent Claim 7 (and its dependent claim(s) 8-16), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
a second transistor including a second channel portion coupled to the charge storage node, the second channel portion and the charge storage node located between the first and second data lines, the first channel portion located adjacent a first side of the charge storage node and a first side of the second channel portion, and the first channel portion separated from the first side of each of the charge storage node and the second channel portion by an insulator material;
a conductive shield located adjacent a second side of the charge storage node and a second side of the second channel portion, and the conductive shield separated from the second side of each of the charge storage node and the second channel portion by an additional insulator material; and
an access line overlapping at least part of each of the first channel portion and the second channel portion.

Claim(s) 3-6 and 18-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re: Claim 3 (and dependent claim 4), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
the side of the first material is a first side of the first material, and the side of the second material is a first side of the second material, the first material includes a second side opposite from the first side of the first material, and the second material includes a second side opposite from the second side of the second material; and
the conductive material is adjacent the second side of each of the first and second
materials and electrically separated from the second side of each of the first and second materials.

Re: Claim 5, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the second material and the semiconductor material have different conductivity types.

Re: Claim 6, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the second material includes semiconducting oxide material.

Re: Claim 18, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
The memory device of claim 17, further comprising a metal shield, wherein:
the metal shield is adjacent a second side of each of the charge storage node and the write channel portion, and the metal shield is separated from the second side of each of the charge storage node and the write channel portion by an additional insulator material.

Re: Claim 19 (and dependent claims 20-21), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
a negative voltage to be applied to the access line in the first memory operation; and
a positive voltage to be applied to the access line in the second memory operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov